Citation Nr: 1140445	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record demonstrates that bilateral hearing loss is not related to active duty service.

2.  The competent and probative medical evidence of record demonstrates that tinnitus is not related to active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with a VA examination in April 2007 with regard to his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finds that the VA examination was adequate, as it was based on a review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and the examiner provided sufficient rationale to support the findings and opinions.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner's finding that hearing loss was within normal limits at service discharge is not improper as a basis to support the medical opinion that hearing loss and tinnitus were not related to service, as the VA examiner also acknowledged that the Veteran had in-service noise exposure, and because the VA examiner's opinion was not based solely on those findings.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Significantly, the examiner also noted that the Veteran had a post-service history of recreational hunting without the use of hearing protection devices.  Accordingly, the Board finds that the April 2007 VA audiological examination is adequate to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He attributes his current bilateral hearing loss and tinnitus to acoustic trauma during service with no hearing protection.  Specifically, he alleges that he was exposed to acoustic trauma from airplane noise, M-16 rifles, grenade launchers, and artillery fire while stationed in Vietnam.  He alleges that his current bilateral hearing loss and tinnitus began in service, but worsened since then.  He has indicated that he had noise exposure in his post-service employment working near machinery, but maintains that he was required to wear hearing protection during that time.  He further reported post-service recreational activities of hunting without hearing protection and target shooting with hearing protection.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the Veteran served on active duty from June 1967 to June 1970.  His report of separation, DD Form 214, lists his in-service military occupational specialty as Light Weapons Infantry.  His DD Form 214 also reflects that he was awarded a National Defense Service Medal, a Vietnam Service Medal, a Combat Infantryman's Badge, a Bronze Star Medal, a Vietnam Campaign Medal, and an Army Commendation Medal.

The Veteran's enlistment examination was conducted in May 1967.  On the audiological evaluation, puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
 -10 (0)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-10 (0)
-5 (5)
-10 (0)
-10 (-5)

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

The Veteran's service treatment records are completely silent as to any complaints or findings of hearing loss or tinnitus.  The Veteran's separation examination was conducted in May 1970, and reflects that the Veteran's ears were within normal limits.  On the audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 0
0
N/A
0
LEFT
0
0
0
N/A
0

On the corresponding Report of Medical History, also dated in May 1970, the Veteran reported that he never suffered from hearing loss or other ear trouble.  

In April 2007, the Veteran underwent a VA audiological evaluation.  The report reflects that the Veteran's claims file was reviewed.  The Veteran complained of being able to "hear but not understand" in all listening situations.  He reported being a paratrooper in the infantry for training for approximately 1 to 2 years without wearing any hearing protection, and serving in Vietnam for approximately 1 year where he would periodically be in firefights using an M-16 rifle and grenade launcher.  The Veteran also complained of constant bilateral tinnitus which he described as "ringing."  On the audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
 45
35
40
50
LEFT
65
65
55
50
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 78 percent in the left ear.  Tympanograms in both ears were type A, suggestive of normal middle ear pressure and compliance.  The diagnosis was moderately severe rising to mild sensorineural hearing loss from 500 Hz to 3000 Hz, with a moderate sensorineural hearing loss at 4000 Hz in the right ear; moderately severe sensorineural hearing loss from 500 Hz through 4000 Hz in the left ear; and constant tinnitus in both ears.  

After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination of the Veteran, the VA examiner concluded that "it is less likely as not that the veteran's hearing loss and tinnitus is related to military service."  In support of this opinion, the examiner noted that the Veteran's hearing loss was noted to be within normal limits at the time of his enlistment examination and his separation examination.  In addition, the examiner previously noted that the Veteran had reported a post-service history of recreational hunting without the use of hearing protection devices.  

The Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss and tinnitus.  Current diagnoses of bilateral hearing loss and tinnitus are of record.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Bilateral hearing loss was not diagnosed within one year of service discharge.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, the Veteran's service personnel records reveal that he had combat service, as he was awarded the Combat Infantryman's Badge and the Bronze Star Medal.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The Veteran submitted statements contending that he was exposed to acoustic trauma during service in the form of airplane noise, M-16 rifles, grenade launchers, and artillery fire without the use of hearing protection.  Because the Veteran had combat service and the evidence of record is consistent with his statements, his lay statements are accepted as satisfactory evidence of in-service acoustic trauma.  See Hickson, 12 Vet. App. at 253 (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury).  

However, the remaining evidence of record does not support a nexus between any in-service noise exposure or in-service acoustic injury and the current bilateral hearing loss and tinnitus.  Hickson, 12 Vet. App. at 253 (holding that service connection requires medical evidence of a nexus between the claimed in-service disease or injury and the current disability); see also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  With regard to the Veteran's tinnitus, the only medical opinion of record which addresses the etiology of this disorder is the April 2007 VA examination report which found that the tinnitus was less likely as not related to his active duty service.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no medical evidence which provides the required nexus between military service and tinnitus, service connection for tinnitus is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Similarly, with regard to the Veteran's bilateral hearing loss, the only medical opinion of record which addresses the etiology of this disorder is the April 2007 VA examination report which found that the hearing loss was less likely as not related to his active duty service.  Again, as there is no medical evidence which provides the required nexus between military service and hearing loss, service connection for hearing loss is not warranted.  

Additionally, although the Veteran's statements are competent evidence of what symptoms of bilateral hearing loss and tinnitus he experienced since service discharge, his statements are not competent evidence to establish a complex medical opinion regarding the etiology of his current bilateral hearing loss or tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  There is no diagnosis of hearing loss within one year of separation from active duty so as to warrant service connection under the presumption of 38 C.F.R. §§ 3.307, 3.309.  Further, there is no medical or additional lay evidence of continuity of symptomatology for bilateral hearing loss or tinnitus since service discharge.  In his December 2006 Application for Compensation, the Veteran conceded that he was never treated for hearing loss or tinnitus.  Accordingly, as the probative medical evidence of record indicates that the Veteran's bilateral hearing loss and tinnitus are not related to service, service connection for bilateral hearing loss and tinnitus is not warranted. 

Finally, in reaching this decision the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


